PER CURIAM:
This is an appeal by the defendant from a judgment in the Superior Court permitting the plaintiff to proceed to foreclosure in connection with a first mortgage lien held by the plaintiff on real property owned by the defendant in Sussex County and subdivided for purposes of resale.
In light of the implied expectancy of principal reductions in this contract (which by its provisions required only interest payments during its term and anticipated fractional sales, release payments by subdivision lot and partial releases from the overall lien by lots sold and release payments made), as further particularly evidenced by the conduct of the parties during the course of the contract, the application of the release payments to principal was proper. Moreover, partial payments made after acceleration of the entire debt, as particularly evidenced by the initiation of foreclosure proceedings, do not cure the default. Clark v. Equitable Life Assurance Society of United States, Del.Supr., 281 A.2d 488 (1971); United States Savings Bank of Newark, New Jersey v. Continental Arms, Inc., Del.Super., 338 A.2d 579 (1975).
The judgment of the Superior Court is affirmed.